The Chief Justice, Mr. Justice WHITFIELD and Mr. Justice ELLIS are of opinion that the order of the circuit court in this cause should be reversed and the cause remanded for appropriate proceedings; Mr. Justice STRUM, Mr. Justice BROWN and Mr. Justice BUFORD are of the opinion that the order should be affirmed. When the members of the Supreme Court sitting six members in a body and after full consultation, it appears that the members of the Court are permanently and equally divided in opinion as to whether the judgment should be affirmed or reversed, and there is no prospect of an immediate change in the personnel of the Court, the judgment should be affirmed; therefore, it is considered, ordered and adjudged under the authority of State ex rel. Hampton v. McClung, 47 Fla. 224, 37 So. R. 51, that the judgment of the circuit court in this cause be and the same is hereby affirmed.
TERRELL, C. J., AND WHITFIELD, ELLIS, STRUM, BROWN AND BUFORD, J. J., concur. *Page 900